Metcalf, J.
It does not appear in this complaint that West Brookfield, the place where the defendant is charged with having sold intoxicating liquor, is either a town, or a place within the county of Worcester. It therefore does not appear that any magistrate in this county, or any court held in this county, has jurisdiction of the offence set forth in the complaint. Hence the cases of Commonwealth v. Springfield, 7 Mass. 9, and Commonwealth v. Cummings, ante, 487, are quite distinguishable from this. Judgment arrested.